                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID MUNOZ,                                   :
         Plaintiff,                            :              CIVIL ACTION
                                               :
      v.                                       :
                                               :
WORLD FLAVORS, INC. and                        :
ON SITE PERSONNEL LLC,                         :              No. 17-2350
           Defendants.                         :

                                           ORDER

      AND NOW, this 30th day of July 2019, upon consideration of Defendant World Flavors,

Inc.’s Motion for Summary Judgment, Defendant On Site Personnel, LLC’s Motions for Joinder

and Summary Judgment, Plaintiff’s response, and for the reasons stated in the Court’s

Memorandum dated July 30, 2019, it is ORDERED that:

      1. Defendant World Flavors, Inc.’s motion (Document No. 31) is GRANTED.

      2. Defendant On Site Personnel, LLC’s motions (Document Nos. 35 and 36) are

           GRANTED.

      3. Defendants’ cross-claims are DISMISSED.

      4. The Clerk of Court is directed to close this case.



                                            BY THE COURT:



                                            Berle M. Schiller, J.
